PER CURIAM.
Devon Ayton, an inmate with the Florida Department of Corrections, challenges the trial court’s denial of his petition for change of name. We affirm the court’s denial without prejudice to file a petition that fully complies with the requirements of section 68.07, Florida Statutes (1995). See Barton v. Circuit Court of the Nineteenth Judicial Circuit, 659 So.2d 1262 (Fla. 4th DCA 1995); Milton v. Fifteenth Judicial Circuit, 599 So.2d 1056 (Fla. 4th DCA 1992).
SCHOONOVER, A.C.J., and PATTERSON and QUINCE, JJ., concur.